CONCuRRING AND DISSENTING OPINION
Hatfield, Judge:
I concur in the conclusion reached by the majority of my associates as to the merchandise represented by Exhibits 2 and 3. However, I am unable to agree that the merchandise represented by Exhibits 1 and 4 is dutiable under paragraph 218 (a).
The articles of which Exhibits 1 and 4 are representative are not “gauge glass tubes.” Accordingly, the sole question to be considered here is: Are they tubes, finished or unfinished, wholly or in chief value of glass?
Paragraph 218 (b) provides for—
Tubes (except gauge glass tubes), rods, canes, and tubing, with ends finished or unfinished, for whatever purpose used, wholly or in chief value of glass, 65 per centum ad valorem * * *.
It will be observed that all glass tubes, except “gauge glass tubes,” are covered by those provisions, and are dutiable thereunder, regardless of the purpose or purposes for which they are used. The Congress having made one express exception to the operation of those provisions, I am of' opinon, considering the context, that no other exception was intended. Expressio unius est exelusio alferius. Accordingly, glass articles conforming to the dictionary definitions of the term “tube,” except such as are “gauge glass tubes,” are covered by those provisions and are dutiable thereunder.
Exhibit 1, a long, hollow, graduated, cylindrical glass container, uniform in diameter, about 21 inches in length, and open at one end and closed at the other, i§ used for holding, conveying, and, of course, for measuring liquids.
As I understand it, the majority opinion holds that the articles represented by Exhibit 1 are not tubes, because, due to the graduations thereon, they are used for measuring, as well as for holding and conveying liquids. Such a holding, in my opinion, too narrowly applies the definition of the term “tubes.” The articles represented by Exhibit 1 are not only glass tubes, but they are known and used as such.
In view of the fact that I concur with the views expressed by Judge Lenroot as to the merchandise represented by Exhibit 4, no further discussion is required here.
The judgment of the court below should, in my opinion, be affirmed as to the merchandise represented by Exhibits 1 and 4.